Sub-Item 77O Rule 10f-3 Transaction DREYFUS NEW YORK TAX EXEMPT BOND FUND, INC. On May 24, 2012, Dreyfus New York Tax Exempt Bond Fund, Inc. (the "Fund") purchased $4,600,695.75 of State Revolving Funds Revenue Bonds (5% coupon maturing on August 15, 2037) issued by New York State Environmental Facilities Corporation (CUSIP # 64985HHA8) (the "Bonds") at a purchase price of $114.303 per Bond including a commission of 0.500% per Bond. The Bonds were purchased from J.P. Morgan Securities LLC, a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members : J.P. Morgan Securities LLC BofA Merrill Lynch Citigroup Global Markets Inc. Goldman, Sachs & Co. Lebenthal & Co. LLC Ramirez & Co., Inc. Rice Financial Products Company Barclays Estrada Hinojosa & Company, Inc. Janney Montgomery Scott M.R. Beal & Company Raymond James/Morgan Keegan Roosevelt & Cross, Inc. The Williams Capital Group L.P. Loop Capital Markets, LLC BNY Mellon Capital Markets, LLC George K. Baum & Company Jefferies & Company, Inc. Morgan Stanley & Co. LLC RBC Capital Markets, LLC Siebert Brandford Shank & Co., L.L.C. Accompanying this statement are materials presented to the Board of Directors for the Fund, which ratified the purchase in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on July 30, 2012. These materials include additional information about the terms of the transaction.
